183 P.3d 227 (2008)
219 Or. App. 485
Wyman L. MACON, Petitioner-Appellant,
v.
Michael GOWER, Superintendent, Columbia River Correctional Institution, Defendant-Respondent.
041010605; A130962.
Court of Appeals of Oregon.
Submitted March 18, 2008.
Decided April 23, 2008.
Patrick M. Ebbett and Chilton, Ebbett & Galli, LLC, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Petitioner appeals from a judgment, following a trial, denying post-conviction relief. Specifically, before the post-conviction court, petitioner alleged that his trial counsel had been constitutionally inadequate in 20 particulars, including "[c]ounsel failed to file a notice of appeal after being requested to do so by the Petitioner," and that the sentence the trial court imposed was "illegal" in several particulars. The court rejected all of petitioner's claims. On appeal, petitioner challenges only the post-conviction court's rejection of his allegation pertaining to trial counsel's failure to file a notice of appeal after being asked to do so. The state concedes that, under Shipman v. Gladden, 253 Or. 192, 199, 453 P.2d 921 (1969), the post-conviction court's disposition with respect to *228 that specification was erroneous. We accept that concession as well founded. Id.
Reversed and remanded on specification that "Counsel failed to file a notice of appeal after being requested to do so by the Petitioner"; otherwise affirmed.